       Case 3:20-cv-00059-HTW-LGI Document 18 Filed 11/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ELOY GUAJARDO AND
 FELIPE MARTINEZ                                                                  PLAINTIFFS

 VS.                                              CIVIL ACTION NO. 3:20-CV-59-HTW-LRA

 COMPLETE LOGISTICS, LLC;
 STEVEN RANDOLPH ENTERPRISES, INC.,
 CHRISTOPHER ALSOBROOK;
 AND JOHN DOES 1-10                                                             DEFENDANTS

                   ORDER DISMISSING COMPLETE LOGISTICS, LLC

       Before this court is the Joint Motion [doc. no. 14] of Plaintiffs by and through counsel,

and Defendant Complete Logistics, LLC, by and through counsel. In accordance with Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the parties move for an Order dismissing, without

prejudice, all of Plaintiffs’ claims against Defendant Complete Logistics, LLC and no others in

this civil action, with each party bearing their own costs of this action.

       The motion [doc. no. 14] is hereby granted. All claims against the Defendant Complete

Logistics, LLC only, are hereby dismissed, without prejudice, with each party to bear their own

costs. This order has no effect upon the remaining defendants in this cause.

       .SO ORDERED AND ADJUDGED, this the19th day of November, 2020.

                                               s/ HENRY T. WINGATE
                                               UNITED STATES DISTRICT JUDGE




                                                  1
